                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT CASEY,                                      Case No. 4:18-cv-07731-KAW
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART THE COUNTY
                                   9             v.                                         DEFENDANTS’ MOTION TO DISMISS
                                  10     CITY OF SANTA ROSA, et al.,                        Re: Dkt. No. 24
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 18, 2019, Defendants Greg Schmidt and the County of Sonoma filed a motion

                                  14   to dismiss Plaintiff’s second amended complaint.

                                  15          On June 20, 2019, the Court held a hearing, and, after careful consideration of the parties’

                                  16   arguments and the applicable legal authority, for the reasons set forth below, the Court GRANTS

                                  17   IN PART AND DENIES IN PART the motion to dismiss with leave to amend.

                                  18                                         I.   BACKGROUND
                                  19          On June 1, 2018, Plaintiff Robert Casey was detained and arrested in Santa Rosa,

                                  20   California. (Second Am. Compl., “SAC,” Dkt No. 19 ¶16.) Plaintiff alleges that he was searching

                                  21   for his runaway dog with the help of a stranger along a trail when Defendant officers from the

                                  22   Santa Rosa Police Department and Defendant Sonoma County Probation Officer Greg Schmidt

                                  23   responded. (SAC ¶16.) Defendant Schmidt held Plaintiff at gun point, despite the fact that the

                                  24   officers did not have a reasonable belief that Casey was in the process of, had committed, or

                                  25   intended to commit a crime. (SAC ¶17.) Plaintiff was put into a chokehold by Schmidt after

                                  26   complying with officers to get on the ground and put his hands up. (SAC ¶18.) As a result,

                                  27   Plaintiff sustained severe bruising, a concussion and lacerations, as well as emotional distress.

                                  28   (SAC ¶19.)
                                   1           On December 26, 2018, Plaintiff filed the instant lawsuit. On April 4, 2019 Plaintiff filed a

                                   2   second amended complaint alleging state law claims of battery, negligence, violation of the Bane

                                   3   Act (Cal. Civ. Code § 52.1), false arrest, and false imprisonment against Schmidt, as well as a

                                   4   Monell claim alleging municipal liability, pursuant to 42 U.S.C. § 1983, against the County of

                                   5   Sonoma.

                                   6           On May 13, 2019, Defendants Schmidt and the County of Sonoma filed a motion to

                                   7   dismiss. (Defs. Mot., Dkt. No. 24.) On May 28, 2019, Plaintiff filed an opposition. (Pl.’s Opp’n,

                                   8   Dkt. No. 30.) On June 4, 2019, Defendants filed a reply. (Defs.’ Reply, Dkt. No. 31.)

                                   9                                      II.    LEGAL STANDARD
                                  10          A.     Motion to Dismiss
                                  11           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                  12   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule
Northern District of California
 United States District Court




                                  13   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  14   F.3d 729, 732 (9th Cir. 2001).

                                  15           In considering such a motion, a court must “accept as true all of the factual allegations

                                  16   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  17   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                  18   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  19   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  20   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  21   marks omitted).

                                  22           A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                  23   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  24   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  25   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  26   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  27           “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                  28   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th
                                                                                           2
                                   1   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                   2   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                   3   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   4   unlawfully . . . When a complaint pleads facts that are merely consistent with a defendant's

                                   5   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                                   6   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                   7           Under Federal Rule of Procedure 12(b)(5), a party may file a motion to dismiss based on

                                   8   the failure to properly effect service of the summons and the complaint pursuant to Rule 4.

                                   9           Generally, if the court grants a motion to dismiss, it should grant leave to amend even if no

                                  10   request to amend is made “unless it determines that the pleading could not possibly be cured by

                                  11   the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations

                                  12   omitted).
Northern District of California
 United States District Court




                                  13          B.     Request for Judicial Notice
                                  14           As a general rule, a district court may not consider any material beyond the pleadings in

                                  15   ruling on a motion to dismiss for failure to state a claim. Lee v. City of Los Angeles, 250 F.3d 668,

                                  16   688 (9th Cir. 2001). A district court may take notice of facts not subject to reasonable dispute that

                                  17   are “capable of accurate and ready determination by resort to sources whose accuracy cannot

                                  18   reasonably be questioned.” Fed. R. Evid. 201(b); United States v. Bernal–Obeso, 989 F.2d 331,

                                  19   333 (9th Cir. 1993). “[A] court may take judicial notice of ‘matters of public record,’” Lee, 250

                                  20   F.3d at 689 (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may

                                  21   also consider “documents whose contents are alleged in a complaint and whose authenticity no

                                  22   party questions, but which are not physically attached to the pleading” without converting a

                                  23   motion to dismiss under Rule 12(b)(6) into a motion for summary judgment. Branch v. Tunnell,

                                  24   14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by Galbraith v. Cnty. of Santa Clara,

                                  25   307 F.3d 1119 (9th Cir. 2002). The court need not accept as true allegations that contradict facts

                                  26   which may be judicially noticed. See Mullis v. United States Bankruptcy Ct., 828 F.2d 1385, 1388

                                  27   (9th Cir. 1987).

                                  28   //
                                                                                           3
                                   1                                           III.   DISCUSSION

                                   2          A.      Request for Judicial Notice
                                   3             As a preliminary matter, Defendants ask that the Court take judicial notice of one

                                   4   document in support of their motion to dismiss. (Defs.’ Req. for Judicial Not., “RJN,” Dkt. No.

                                   5   24-1.) The document is a purportedly true and correct copy of Plaintiff’s Request for Late Filing

                                   6   of his government tort claim, dated April 10, 2019 and stamped received by Sonoma County on

                                   7   April 15, 2019. (RJN at 3, Ex. A.)

                                   8             Plaintiff does not oppose the request for judicial notice. The exhibit is a true and correct

                                   9   copy of an official public record, whose authenticity is capable of accurate and ready

                                  10   determination by resort to sources whose accuracy cannot reasonably be questioned. See Fed. R.

                                  11   Evid. 201(b).

                                  12             Accordingly, the Court GRANTS Defendants’ request for judicial notice.
Northern District of California
 United States District Court




                                  13          B.      Motion to Dismiss

                                  14             Defendants move to dismiss (1) all claims against Defendant Schmidt for failure to

                                  15   properly effect service as required by Federal Rule of Civil Procedure 4; (2) the fourth through

                                  16   seventh causes of action against Schmidt and the County on the grounds that Plaintiff failed to

                                  17   exhaust his administrative remedies under the California Tort Claims Act, and (3) the third cause

                                  18   of action against the County for failure to allege sufficient facts to state a Monell claim.

                                  19   Defendants also move to dismiss the prayer for injunctive and declaratory relief.

                                  20
                                                     i.   Whether service on Defendant Schmidt comported with Federal Rule of
                                  21                      Civil Procedure 4

                                  22             Defendants move to dismiss all causes of action against Defendant Schmidt on the grounds

                                  23   that service was defective under Rule 4. A federal court may not exercise personal jurisdiction

                                  24   over a defendant unless the defendant has been served in accordance with Rule 4. Benny v. Pipes,

                                  25   799 F.2d 489, 492 (9th Cir. 1986) (citing Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir.

                                  26   1982)).

                                  27             On June 20, 2019, the parties filed a stipulation, wherein Defendant Schmidt’s counsel

                                  28   accepted service on his behalf on May 29, 2019, and Plaintiff agreed to withdraw the previously
                                                                                            4
                                   1   executed summons and to have the Court strike the executed summons (Dkt. No. 23) as it pertains

                                   2   to Schmidt. (Dkt. No. 32 at 2.) In return, Defendants agreed to withdraw their challenge to the

                                   3   sufficiency of personal service in the instant motion. Id.

                                   4           Accordingly, this challenge has been resolved, and need not be addressed on the merits.

                                   5               ii.   Plaintiff is currently barred from pursuing state law claims against the
                                                         County Defendants because he failed to comply with the California Tort
                                   6                     Claims Act.
                                   7           Plaintiff’s fourth through seventh1 cause of action allege violations of state law and

                                   8   common law. (SAC ¶¶ 40-63.) Under the California Tort Claims Act, a suit for money or

                                   9   damages cannot be brought against a public entity “until a written claim therefor has been

                                  10   presented to the public entity and has been acted upon by the board, or has been deemed to have

                                  11   been rejected by the board . . . .” Cal. Gov. Code § 945.4. “A claim relating to a cause of action

                                  12   for . . . injury to person . . . shall be presented . . . not later than six months after the accrual of the
Northern District of California
 United States District Court




                                  13   cause of action.” Cal. Gov. Code § 911.2 (a). This applies only to the causes of action brought

                                  14   under state law, including the common law claims; there is no presentation requirement for claims

                                  15   brought under 42 U.S.C. § 1983.

                                  16           Notwithstanding, a claim may be presented after the six-month period has run by “written

                                  17   application . . . to the public entity for leave to present that claim.” Cal. Gov. Code § 911.4(a).

                                  18   The application shall be presented to the public entity “within a reasonable time not to exceed one

                                  19   year after the accrual of the cause of action and shall state the reason for the delay in presenting

                                  20   the claim.” Cal. Gov. Code § 911.4(b). Here, Plaintiff presented the claim on April 10, 2019,

                                  21   which was less than one year after the incident. (See RJN at 2, Ex. A.)

                                  22           The board shall grant or deny the application within 45 days after it is presented to the

                                  23   board. Gov. Code § 911.6(a). The board shall grant the application if “the failure to present the

                                  24   claim was through mistake, inadvertence, surprise or excusable neglect and the public entity was

                                  25   not prejudiced in its defense of the claim by the failure to present the claim within the time

                                  26   specified in Section 911.2.” Cal. Gov. Code § 911.6(b)(1). Excusable neglect is defined as “that

                                  27

                                  28
                                       1
                                        Plaintiff actually has two “sixth” causes of action, both of which are state law claims. He shall
                                       correctly renumber them in the forthcoming third amended complaint.
                                                                                         5
                                   1   neglect which might have been the act of a reasonably prudent person under the same

                                   2   circumstances.” Torbitt v. Cal, 161 Cal. App. 3d 860, 866 (1984) (citing Alderman v. Jacobs, 128

                                   3   Cal. App. 2d 273, 276 (1954)).

                                   4          Here, it is not disputed that Plaintiff failed to file his administrative claim against Sonoma

                                   5   County within six months as required by Section 911.2. Plaintiff argues that this delay is

                                   6   excusable neglect under Section 911.6, because he reasonably mistook Defendant Schmidt to be a

                                   7   Santa Rosa Police Officer, rather than a Sonoma County Probation Officer. (Pls. Opp’n at 5).

                                   8   Specifically, Plaintiff contends that he was unaware that Defendant Schmidt was a probation

                                   9   officer because he was on the scene with members of the Santa Rosa Police Department and

                                  10   Schmidt was referred to as an “officer” in the police reports. (Id.; RJN, Ex. A at 2.) In fact,

                                  11   Plaintiff claims to have only discovered Schmidt’s correct place of employment through this

                                  12   litigation and would only be able to make the claim against Sonoma County after that discovery.
Northern District of California
 United States District Court




                                  13   (RJN, Ex. A. at 2.) Since this misinformation was the sole reason for not timely filing the claim,

                                  14   Plaintiff’s late claim is likely reasonable under the circumstances, and would presumably be

                                  15   excused under Section 911.6.

                                  16          If an application has been denied under Section 911.6, a petition for relief may be made to

                                  17   the proper court. Cal. Gov. Code § 946.6. Generally, the district court only has jurisdiction to

                                  18   consider if a claimant has complied with the California Tort Claims Act. The question presented

                                  19   by Section 946.6, however, is “whether a claimant should be relieved of his obligations under the

                                  20   [Act] and, because it is separate from the merits, it is not properly within a federal court’s subject

                                  21   matter jurisdiction.” Ovando v. City of Los Angeles, 92 F. Supp. 2d 1011, 1022 (C.D. Cal. 2000)

                                  22   (emphasis added). Prior to the 2002 amendments, Section 946.6 stated that the “proper court for

                                  23   filing the petition is a court which would be a competent court for the trial of an action. . . .” Cal.

                                  24   Gov. Code § 946.6(a) (2001) (emphasis added). Now, the language specifies the superior court as

                                  25   the proper forum for filing the petition. If the petition is not filed in the proper forum, the court

                                  26   shall transfer the proceeding to a proper court. Cal. Gov. Code § 946.6.

                                  27          The superior court shall relieve the petitioner of the requirements of Section 945.4 if the

                                  28   application was made within a reasonable time, not to exceed one year after the accrual of the
                                                                                          6
                                   1   cause of action, and was later denied by the board, so long as the “[t]he failure to present the claim

                                   2   was through mistake, inadvertence, surprise, or excusable neglect unless the public entity

                                   3   establishes that it would be prejudiced in the defense of the claim if the court relieves the

                                   4   petitioner from the requirements of Section 945.4.” Cal. Gov't Code § 946.6(c)(1). The petition

                                   5   must be filed within six months after it is deemed to be denied under Section 911.6. Cal. Gov.

                                   6   Code § 946.6. “The court shall make an independent determination upon the petition. The

                                   7   determination shall be made upon the basis of the petition, any affidavits in support of or in

                                   8   opposition to the petition, and any additional evidence received at the hearing on the petition.” Id.

                                   9          On May 23, 2019, Plaintiff’s Request for Late Claim Filing was denied by the County of

                                  10   Sonoma. (Defs.’ Reply at 4). As a result, Plaintiff is required to file a civil petition with the

                                  11   Superior Court of Sonoma County to obtain relief from Section 945.4 within six months of that

                                  12   date. Cal. Gov. Code § 946.6.
Northern District of California
 United States District Court




                                  13          In light of the foregoing, Plaintiff must file a petition with the Superior Court of Sonoma

                                  14   County requesting that he be relieved from his failure to timely file a claim under Section 945.4

                                  15   before his state law claims against the County Defendants may proceed. In the interim, the fourth

                                  16   through seventh causes of action are dismissed without prejudice. Plaintiff may seek leave to

                                  17   amend to include the County Defendants should his petition be granted.

                                  18              iii.   Monell claim
                                  19          Defendants move to dismiss the Monell claim against the County on the grounds that

                                  20   Plaintiff does not plead sufficient facts to state a claim. (Defs.’ Mot. at 7.) A municipality or

                                  21   governmental entity cannot be found liable under 42 U.S.C. § 1983 on a theory of respondeat

                                  22   superior. Monell v. New York City Dep't of Social Services, 436 U.S. 658, 691 (1978). Rather, in

                                  23   order to hold a municipality liable for a municipal employee’s conduct under Monell, a plaintiff

                                  24   must show that (1) that the plaintiff “possessed a constitutional right of which [he or she] was

                                  25   deprived; (2) that the municipality had a policy; (3) that this policy amounts to deliberate

                                  26   indifference to the plaintiff's constitutional rights; and, (4) that the policy is the moving force

                                  27   behind the constitutional violation.” Plumeau v. Sch. Dist. No. 40 Cty. of Yamhill, 130 F.3d 432,

                                  28   438 (9th Cir. 1997) (internal quotation marks omitted). “Only where a municipality’s failure to

                                                                                           7
                                   1   train its employees in a relevant respect evidences a ‘deliberate indifference’ to the rights of its

                                   2   inhabitants can such a shortcoming be properly thought of as a city ‘policy or custom’ that is

                                   3   actionable under § 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989).

                                   4          Defendants argue that the operative complaint merely concludes that vague, general

                                   5   policies of failing to supervise and discipline, failing to train, tolerating unlawful searches and

                                   6   seizures and excessive force, improper investigations and review of complaints caused Plaintiff’s

                                   7   alleged injuries. (Defs.’ Mot. at 8.)

                                   8          In opposition, Plaintiff argues that he has sufficiently pled facts that the County “permitted

                                   9   [its] employees to attack vulnerable teenagers who offered no threat and Defendant County never

                                  10   re-trained and/or disciplined those employees.” (Pl.’s Opp’n at 7.) Plaintiff then argues that the

                                  11   instant case is evidence that the Probation Department permits these attacks, because Schmidt has

                                  12   never been disciplined or retrained. Id. This is not sufficient to plead a Monell claim, because “[a]
Northern District of California
 United States District Court




                                  13   plaintiff cannot prove the existence of a municipal policy or custom based solely on the

                                  14   occurrence of a single incident of unconstitutional action by a non-policymaking employee.”

                                  15   Davis v. City of Ellensburg, 869 F.2d 1230, 1233 (9th Cir. 1989) (citing City of Oklahoma City v.

                                  16   Tuttle, 471 U.S. 808, 823–24 (1985) (plurality opinion)). Further, allegations that the County’s

                                  17   subsequent failure to discipline or re-train is not sufficient to show that a policy was the driving

                                  18   force behind the incident that is the subject of this case. Rather, he must identify the deficiency in

                                  19   a training program, which must be closely related to the ultimate injury sustained. City of Canton,

                                  20   489 U.S. at 390–91. Plaintiff has not done so.

                                  21          Instead, Plaintiff’s operative complaint cites to two incidents involving the Sonoma

                                  22   County Sheriff’s Department. (SAC ¶¶ 30e-f.) Defendant argues that one case resulted in a

                                  23   defense judgment and the other was settled without a finding of liability. (Defs.’ Reply at 6.) The

                                  24   existence of recent lawsuits is insufficient to show that there is a custom, policy or practice that

                                  25   resulted in a deprivation of Plaintiff’s rights. See Turano v. Cty. of Alameda, 2018 WL 3054853, at

                                  26   *10 (N.D. Cal. June 20, 2018) (existence of earlier lawsuit showed, at best, that the county was on

                                  27   notice of potential violations).

                                  28          Accordingly, the operative complaint fails to state sufficient facts to allege a plausible
                                                                                          8
                                   1   Monell claim, and the third cause of action is dismissed with leave to amend.

                                   2              iv.   Plaintiff’s prayer for declaratory and injunctive relief
                                   3          Finally, Defendants move to dismiss the prayer for injunctive and declaratory relief.

                                   4   (Defs.’ Mot. at 9.) Plaintiff’s prayer for relief seeks
                                                      “injunctive and declaratory relief” (1) Requiring the COUNTY “to
                                   5                  institute and enforce appropriate and lawful policies and procedures”
                                                      (SAC, Prayer ¶¶ 4i, 4ii, 4iv); (2) Prohibiting the COUNTY “from
                                   6                  engaging in unconstitutional customs, policies, practices, procedures,
                                                      training and supervision” or “engaging in the code of silence” (SAC,
                                   7                  Prayer ¶¶ 4iii, 4v); and (3) Requiring the COUNTY to train all law
                                                      enforcement officers concerning generally accepted and proper
                                   8                  tactics and procedures” (SAC, Prayer ¶ 4vi).
                                   9   Id. Defendants argue that Plaintiff has failed to allege any facts that the County’s policies and

                                  10   procedures are unlawful, and that Plaintiff fails to allege any facts to demonstrate that he has

                                  11   standing to seek equitable relief. Id.

                                  12                     a. A motion to dismiss is not the proper vehicle under the federal rules.
Northern District of California
 United States District Court




                                  13          While perhaps true, Plaintiff does not plead individual causes of action for injunctive or

                                  14   declaratory relief, and a motion to dismiss pursuant to Rule 12(b)(6) is not the proper vehicle for

                                  15   challenging a prayer for relief. Instead, Defendants’ challenge to the prayer for injunctive and

                                  16   declaratory relief would be properly brought as a motion to strike under Rule 12(f). Rule 12(f)

                                  17   permits a court to “strike from a pleading ... any redundant, immaterial, impertinent, or scandalous

                                  18   matter.” Fed. R. Civ. P. 12(f). “The function of a 12(f) motion to strike is to avoid the expenditure

                                  19   of time and money that must arise from litigating spurious issues by dispensing with those issues

                                  20   prior to trial....” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010)

                                  21   (quotation marks, citation omitted).

                                  22          That said, granting motions to strike are generally disfavored. “If there is any doubt

                                  23   whether the challenged matter might bear on an issue in the litigation, the motion to strike should

                                  24   be denied, and assessment of the sufficiency of the allegations left for adjudication on the merits.”

                                  25   Rees v. PNC Bank, N.A., 308 F.R.D. 266, 271 (N.D. Cal. 2015) (citations omitted).

                                  26                     b. The merits

                                  27          In an effort to avoid future motion practice, the Court will briefly address the arguments

                                  28   pertaining to the prayer for relief. Defendants argue that Plaintiff fails to show a likelihood of
                                                                                         9
                                   1   injury to warrant injunctive relief, in part, because he fails to adequately allege a Monell claim.

                                   2   (Defs.’ Mot. at 10; Defs.’ Reply at 6.2) In opposition, Plaintiff argues that his allegation that the

                                   3   County has a custom permitting excessive force that give rise to a Monell claim warrants

                                   4   injunctive relief. (Pl.’s Opp’n at 7.) To the contrary, Plaintiff’s “standing to seek the injunction

                                   5   requested depend[s] on whether he was likely to suffer future injury” from the same type of

                                   6   excessive force by law enforcement. City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983). In

                                   7   Lyons, the fact that the plaintiff may have been illegally choked by police did “nothing to establish

                                   8   a real and immediate threat that he would again be stopped for a traffic violation, or for any other

                                   9   offense, by an officer or officers who would illegally choke him into unconsciousness without any

                                  10   provocation or resistance on his part.” Id. at 105. Similarly, here, Plaintiff does not identify any

                                  11   real and immediate threat. He, therefore, fails to demonstrate an actual case or controversy that

                                  12   would justify injunctive relief.
Northern District of California
 United States District Court




                                  13          Defendants contend that declaratory relief is also inappropriate, because it seeks to redress

                                  14   past wrongs rather than prospective ones. (Defs.’ Mot. at 10.) Plaintiff does not address this

                                  15   argument, and therefore would have waived his opposition thereto. Notwithstanding, pursuant to

                                  16   28 U.S.C. § 2201, “any court of the United States, upon the filing of an appropriate pleading, may

                                  17   declare the rights and other legal relations of any interested party seeking such declaration,

                                  18   whether or not further relief is or could be sought.” Declaratory relief may be unnecessary when

                                  19   an adequate remedy exists in another cause of action. Mangindin v. Washington Mut. Bank, 637 F.

                                  20   Supp. 2d 700, 707 (N.D. Cal. 2009). “[A] critical question is whether the declaratory relief ‘will

                                  21   serve a useful purpose in clarifying and settling the legal relations in issue.’” Alta Devices, Inc. v.

                                  22   LG Elecs., Inc., 343 F. Supp. 3d 868, 889 (N.D. Cal. 2018) (quoting McGraw-Edison Co. v.

                                  23   Preformed Line Prods. Co., 362 F.2d 339, 342 (9th Cir. 1966)). Here, other than using the term

                                  24
                                       2
                                  25     At the hearing, Defendants cited to Los Angeles Cty., Cal. v. Humphries, 562 U.S. 29 (2010), for
                                       the proposition that if the Monell claim failed, the prayer for relief should be dismissed pursuant to
                                  26   Rule 12(b)(6). This reliance is misplaced. Humphries only applies Monell’s holding “to § 1983
                                       claims against municipalities for prospective relief as well as to claims for damages.” 562 U.S. at
                                  27   34 (emphasis added). Humphries concerned an order granting summary judgment on specific
                                       claims for prospective relief. Id. at 32. Since this involved actual claims, it does not stand for the
                                  28   proposition that a motion to dismiss under Rule 12(b)(6) is the proper vehicle to remove a prayer
                                       for relief. See id. at 34.
                                                                                           10
                                   1   “declaratory” in his prayer, Plaintiff does not seek actual declaratory relief. Instead, he seeks

                                   2   orders requiring certain practices and prohibiting others, which are generally addressed by the

                                   3   other causes of action, and could be considered duplicative.

                                   4           Accordingly, the Court denies the motion to dismiss Plaintiff’s prayer for injunctive and

                                   5   declaratory relief on the grounds that the prayer is not subject to dismissal under Rule 12(b)(6).

                                   6   Nevertheless, Plaintiff should be mindful of the Court’s observations regarding the viability of his

                                   7   prayers for relief.

                                   8                                        IV.    CONCLUSION

                                   9           In light of the foregoing, Defendants’ motion to dismiss is GRANTED IN PART AND

                                  10   DENIED IN PART. Specifically, the third cause of action is dismissed without prejudice as to the

                                  11   County only. Plaintiff should not amend this cause of action if he cannot, in good faith, plead facts

                                  12   to show that there was a custom, policy or practice by the County to support his Monell claim.
Northern District of California
 United States District Court




                                  13           Plaintiff’s fourth through seventh causes of action against the County Defendants are

                                  14   dismissed without prejudice. Plaintiff may seek leave to amend to add the County Defendants

                                  15   should his petition for relief from the claim filing requirements be granted.

                                  16           The motion, insofar as it seeks the dismissal of the complaint’s prayer for injunctive and

                                  17   declaratory relief is denied.

                                  18           Plaintiff shall file a third amended complaint within 21 days of this order, which shall, at a

                                  19   minimum, properly number his eight causes of action.

                                  20           IT IS SO ORDERED.

                                  21   Dated: June 20, 2019
                                                                                              __________________________________
                                  22                                                          KANDIS A. WESTMORE
                                  23                                                          United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
